           Case 2:20-cv-01287-JAD-NJK Document 37 Filed 02/08/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   TRACY LALL,
                                                            Case No.: 2:20-cv-01287-JAD-NJK
 8             Plaintiff(s),
                                                                     Scheduling Order
 9   v.
                                                                      [Docket No. 35]
10   CORNER INVESTMENT CO., et al.,
11             Defendant(s).
12         Pending before the Court is the parties’ proposed discovery plan. Docket No. 35. The
13 presumptively reasonable discovery period is “180 days from the date the first defendant answers
14 or appears.” Local Rule 26-1(b)(1) (emphasis added). The discovery plan instead provides for a
15 discovery period of 180 days from the date that the discovery plan was filed, which would result
16 in a discovery period of 230 days. See Docket No. 35 at 2, 3.
17         Accordingly, the proposed discovery plan is DENIED without prejudice. An amended
18 proposed discovery plan must be filed by February 12, 2021. The amended proposed discovery
19 plan must either correctly calculate the deadlines1 pursuant to the default in the local rules or
20 provide sufficient justification for the departure from the default.
21         IT IS SO ORDERED.
22         Dated: February 8, 2021
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
26         1
            The deadlines proposed that precede the discovery cutoff are not calculated pursuant to
   the default in the local rules. For example, the deadline to amend is proposed for 124 days before
27 the discovery cutoff, see Docket No. 35 at 3, rather than 90 days before the discovery cutoff, see
   Local Rule 26-1(b)(2). It is not clear whether the parties had intended to shift these deadlines
28 forward by a month.

                                                     1
